



Exhibit 10.1


MARKEL CORPORATION
EXECUTIVE BONUS PLAN
As amended and restated effective May 14, 2018
1.    Purpose. The purpose of the Markel Corporation Executive Bonus Plan (the
“Plan”) is to provide a performance-based incentive for executive officers who
are in a position to contribute materially to the success of the Company and its
Subsidiaries.
2.    Definitions.
(a)    “Award” means an award made pursuant to the Plan.
(b)    “Award Agreement” means the agreement entered into between the Company
and a Participant, setting forth the terms and conditions applicable to an Award
granted to the Participant. An Award Agreement may be provided in electronic
format.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Committee” means the committee appointed by the Board as described under
Section 5.
(f)    “Company” means Markel Corporation, a Virginia corporation.
(g)    “Executive Employee” means all executive officers (as defined in Rule
3b-7 under the Securities Exchange Act of 1934, as amended) of the Company (or
any Parent or Subsidiary of the Company, whether now existing or hereafter
created or acquired).
(h)    “Parent” means, with respect to any corporation, a parent of that
corporation within the meaning of Code section 424(e).
(i)    “Participant” means an Executive Employee selected from time to time by
the Committee to participate in the Plan.
(j)    “Performance Award” means an award based on Performance Criteria and the
percentage(s), as set forth in an award schedule, that will, when multiplied by
a Participant’s base salary, determine the amount of the Participant’s Award.
(k)    “Performance Criteria” means the criteria selected by the Committee to
measure performance for a Plan Year or Plan Years based on any of the following:
(i) growth in book value; (ii) total shareholder return; (iii) underwriting loss
ratio; (iv) underwriting combined ratio; (v) expense ratio; (vi) revenue growth;
(vii) comprehensive income; (viii) earnings before interest, taxes, depreciation
and amortization (EBITDA) for any of the Company’s non-insurance Subsidiaries,
divisions or business units; or (ix) any other performance criteria that the
Committee may select in its discretion. Book value or any other Performance
Criteria for purposes of a Performance Award may be increased or decreased by
the Committee to reflect transactions not in the ordinary course which may
affect such Performance Criteria, including but not limited to, share issuances
or conversions, share repurchases, dividends, distributions or other
transactions affecting such Performance Criteria.
(l)    “Plan Year” means the fiscal year of the Company.
(m)    “Subsidiary” means, with respect to any corporation, a subsidiary of that
corporation within the meaning of Code section 424(f).


1

--------------------------------------------------------------------------------





3.    Eligibility. All present and future Executive Employees shall be eligible
to receive Awards under the Plan. The Committee shall have the power and
complete discretion to select eligible Executive Employees to receive Awards and
to determine for each Participant the terms and conditions and the amount of
each Award.
4.    Awards.
(a)    Each Performance Award shall be evidenced by an Award Agreement setting
forth the Performance Criteria, the scale of possible payments based on
achievement of that criteria, the maximum bonus payable and such other terms and
conditions applicable to the Award, as determined by the Committee, that are not
inconsistent with the terms of the Plan. In the event of any conflict between an
Award Agreement and the Plan, the terms of the Plan shall govern.
(b)    The Committee may vary the Performance Criteria, and Performance Awards,
from Participant to Participant, Award to Award and Plan Year to Plan Year.
(c)    All determinations regarding the achievement of any Performance Criteria
will be made by the Committee. All calculations of actual Awards shall be made
by the Committee.
(d)    Awards will be paid in a lump-sum cash payment as soon as practicable
(and in any case no later than two and one-half months) after the close of the
Plan Year for which they are earned. Unless otherwise provided in the Award
Agreement or by the Committee in its discretion, a Participant must remain
employed with the Company and its Subsidiaries through the end of the Plan Year
to be entitled to any payment under an Award. Notwithstanding the foregoing
provisions of this Section 4(d), the Committee shall have the right to allow
Participants to elect to defer the payment of Awards subject to the terms and
conditions of Code section 409A and such other terms and conditions as the
Committee may determine and as are consistent therewith. If, pursuant to the
preceding sentence, a Participant is allowed to elect to defer the payment of an
Award, such election must be made at least six months prior to the end of the
service period on which the Award is based; provided that, if such service
period is less than twelve months, such election must be made prior to the start
of the service period.
(e)    Whenever payments under the Plan are to be made, the Company and/or the
Subsidiary will withhold therefrom an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.
(f)    Nothing contained in the Plan will be deemed in any way to limit or
restrict the Company, its Subsidiaries, or the Committee from making any award
or payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
5.    Administration. The Plan shall be administered by a committee, which shall
be appointed by the Board, consisting of not less than two members of the Board.
Subject to paragraph (d) below, the Committee shall be the Compensation
Committee unless the Board shall appoint another Committee to administer the
Plan. The Committee shall have general authority to impose any limitation or
condition upon an Award the Committee deems appropriate to achieve the
objectives of the Award and the Plan and, in addition, and without limitation
and in addition to powers set forth elsewhere in the Plan, shall have the
following specific authority:
(a)    The Committee shall have the power and complete discretion to determine
(i) which Executive Employees shall receive an Award and the nature of the
Award, (ii) the amount of each Award, (iii) the time or times when an Award
shall be granted, (iv) whether a disability exists, (v) the terms and conditions
applicable to Awards, and (vi) any additional requirements relating to Awards
that the Committee deems appropriate.
(b)    The Committee may adopt rules and regulations for carrying out the Plan.
The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive. The Committee may consult with counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.


2

--------------------------------------------------------------------------------





(c)    Unless otherwise provided in the Committee’s charter, a majority of the
members of the Committee shall constitute a quorum, and all actions of the
Committee shall be taken by a majority of the members present. Any action may be
taken by a written instrument signed by all of the members, and any action so
taken shall be fully effective as if it had been taken at a meeting.
(d)    The Board from time to time may appoint members previously appointed and
may fill vacancies, however caused, in the Committee.
6.    Nontransferability of Awards. An Award shall not be assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.
7.    Termination, Modification, Change. The Plan shall continue in effect
unless and until terminated by the Board. The Board may terminate the Plan at
any time and may amend the Plan at any time and in such respects as it shall
deem advisable; provided that, no change shall be made that accelerates the
timing or payment of any Award under this Plan which is determined to constitute
nonqualified deferred compensation within the meaning of Code section 409A.
Notwithstanding the foregoing, the Board may unilaterally amend the Plan and
Awards as it deems appropriate to cause Awards to meet the requirements of Code
section 409A, and regulations in each case thereunder. Except as provided in the
preceding sentence, a termination or amendment of the Plan shall not, without
the consent of the Participant, adversely affect a Participant’s rights under an
Award previously granted to him.
8.    Liability of Company. Any liability of the Company or a Subsidiary to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement. Neither the Company nor
a Subsidiary, nor any member of the Board or of the Committee, nor any other
person participating in any determination of any question under the Plan, or in
the interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken or not taken in good faith under the
Plan. Status as an eligible Executive Employee shall not be construed as a
commitment that any Award will be made under this Plan to such eligible
Executive Employee or to eligible Executive Employees generally. Nothing
contained in this Plan or in any Award Agreement (or in any other documents
related to this Plan or to any Award or Award Agreement) shall confer upon any
Executive Employee or Participant any right to continue in the employ or other
service of the Company or a Subsidiary or constitute any contract or limit in
any way the right of the Company or a Subsidiary to change such person’s
compensation or other benefits.
9.    Interpretation. If any term or provision contained herein will to any
extent be invalid or unenforceable, such term or provision will be reformed so
that it is valid, and such invalidity or unenforceability will not affect any
other provision or part hereof. The Plan, the Award Agreements, and all actions
taken hereunder or thereunder shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Virginia without regard to the conflict of
law principles thereof. The United States District Court for the Eastern
District of Virginia or the Circuit Court for the County of Henrico shall have
exclusive jurisdiction over any disputes arising out of or related to this Plan
or Awards.
10.    Effective Date of the Plan. The Plan, as amended and restated herein,
shall be effective as of the date of its approval by the Board.
 
 
MARKEL CORPORATION
 
 
 
 
 
By: /s/ Debora J. Wilson_______
 
 
      Compensation Committee Chair







3